Citation Nr: 1734263	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-12 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO granted service connection for anxiety not otherwise specified and assigned a 10 percent evaluation effective from April 30, 2010.

During the pendency of the appeal, the RO issued a May 2012 rating decision that increased the evaluation for PTSD (previously characterized as anxiety disorder not otherwise specified) to 50 percent effective from April 30, 2010.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). Thus, the issue of entitlement to a higher initial evaluation remains on appeal.

In July 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran was afforded a VA examination in September 2016 in connection with his claim for a higher initial evaluation for PTSD.  The examiner indicated that was not possible to differentiate symptoms attributable to the Veteran's service-connected PTSD as opposed to a nonservice-connected traumatic brain injury.  However, she stated that she was unable to do so because such an opinion was outside of her scope of practice rather than it not being possible. See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, subsequent VA treatment records suggest that there may have been some improvement in the Veteran's PTSD symptoms. See e.g. January 2017 VA treatment record.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.

The Board also notes that evidence of record has raised the issue of entitlement to TDIU. See September 2016 VA examination report; February 2017 lay statements from the Veteran's wife and sister.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU is part and parcel of an increased rating claim when such a claim is raised by the record.   Therefore, the AOJ should develop a claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have treated him for PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records dated since January 2017.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, lay assertions, July 2016 testimony, and February 2017 statements from the Veteran's wife and sister.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

To the extent possible, the examiner should distinguish which symptoms are attributable to the Veteran's service-connected PTSD as opposed to any other nonservice-connected disorder, such as a traumatic brain injury  If the examiner is unable to distinguish the symptomatology, the examiner should so state in the report and the reason.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history" as per 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

3.  The AOJ should consider whether the Veteran is entitled to TDIU based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or obtain additional medical evidence or a medical opinion, as is deemed necessary.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




